389 U.S. 11 (1967)
RHOADES ET AL.
v.
SCHOOL DISTRICT OF ABINGTON TOWNSHIP ET AL.
No. 225.
Supreme Court of United States.
Decided October 9, 1967.
APPEAL FROM THE SUPREME COURT OF PENNSYLVANIA.
Franklin C. Salisbury for appellants.
William C. Sennett, Attorney General of Pennsylvania, John P. McCord, Deputy Attorney General, and Edward Friedman for the Commonwealth of Pennsylvania, and William B. Ball for Paul et al., appellees.
PER CURIAM.
The motions to dismiss are granted and the appeal is dismissed for want of a substantial federal question.
MR. JUSTICE DOUGLAS is of the opinion that probable jurisdiction should be noted.